



image0a16.jpg [image0a16.jpg]
Neal J. Keating
Chairman of the Board
President and Chief Executive Officer
Neal.keating@kaman.com


 
 
 
Kaman Corporation
 
1332 Blue Hills Avenue
Bloomfield, CT USA
 
P 860.243.7410 F 860.502.1267



September 22, 2017




Mr. Richard R. Barnhart
8 Cantor Knoll
Ellington, CT 06029


Dear Rick:


We are pleased to make this offer of employment to you for the position of
Executive Vice President of Kaman Corporation and President of our Aerospace
Group, reporting to me. This position will be located at the corporate
headquarters for the Aerospace Group in Bloomfield, Connecticut. The key
components of this offer are:


•
Your Aerospace Group appointment will be effective October 1, 2017, and your
executive officer appointment will be presented to the Board of Directors for
approval at the Board’s November 2017 meeting.



•
Your base salary will be $37,500 per month, annualized to $450,000.



•
We will provide you with a monthly car allowance of $2,205 effective October 1,
2017. This amount will be included in your monthly paycheck.



•
The position will be rated at the Executive Salary Grade 10 and you will be a
Section 16 reporting officer of Kaman Corporation for purposes of SEC Rule
16a-1(f).



•
You will be part of the executive group eligible for annual cash incentives in
accordance with the Company’s policies and procedures. Effective October 1,
2017, the annual cash incentive target for your position will be 65% of your
base salary. The maximum bonus is 200% of target, and you must be an active
employee at the end of each fiscal year to be eligible for the annual cash
incentive. For the period October 1, 2017 to December 31, 2017, you will be
eligible for a pro-rated incentive. For fiscal year 2018, we will provide a
minimum incentive guarantee of $100,000.



•
You will be recommended for a 2,000 equity share grant of Restricted Stock
Awards (RSA) at the November 2017 meeting of the Personnel & Compensation
Committee of our Board of Directors. This grant will vest at 20% per year for
the next five years.



•
Effective January 1, 2018, you will participate in the Kaman Long-Term Incentive
Program. Your long-term incentive target is 150% of your base salary. This
Program will have a one-year, a two-year, and a three-year component, with
corresponding performance periods; the one-year and two-year performance
components will be calculated to their respective time periods for final
calculation. This is subject to approval by the Personnel & Compensation
Committee of the Board of Directors, which we will present to the Committee at
its February 2018 meeting.








--------------------------------------------------------------------------------





•
As a Company officer, you will also have a stock ownership requirement of Kaman
stock at two times your base salary; one-third of your long-term awards will be
issued in Kaman stock until your minimum is met.



•
As a Company executive, you will be eligible to participate in the Kaman
Deferred Compensation Plan effective January 1, 2018. This Plan provides an
additional opportunity to save for retirement on a tax-deferred basis. The
Company will add a contribution of 10% of the amount by which your actual base
salary and annual cash incentive exceeds the annual I.R.S. limit on compensation
for pension earnings, which for 2017 is $270,000. The Company contribution will
be made at the conclusion of each plan year, as long as you are an active
employee on January 1st of the following year. Enrollment information will be
mailed to you by the Newport Group following your eligibility effective date of
November 1, 2017.



•
You will be eligible to receive Kaman employee benefits upon completion of 30
days of employment. Information regarding benefits will be mailed to your home
shortly after your date of hire. At your convenience please call Theresa
O’Callaghan, Executive Director of Benefits - Kaman Corporation, at
860-243-7368, with any questions regarding your benefits.



•
You will be eligible for participation in the Kaman Corporation 401(k) Plan
after thirty consecutive days of employment. The Company has a 100% match with a
three-year vesting provision, up to a maximum employee contribution of 5%,
subject to regulatory and Plan limits. The company match is subject to a
three-year cliff vesting provision. Additional information will be mailed to
your home in October by Fidelity.



•
Effective November 1, 2017, you will be eligible to participate in the Executive
MetLife Group Variable Universal Life (GVUL) Insurance Program. This Program
will provide you with $1,000,000 of life insurance coverage along with an equal
amount of accidental death and dismemberment coverage at no cost to you.
Additional information, including supplemental and dependent life insurance
options, will be mailed to your home in October by MetLife.



•
Effective November 1, 2017, you will have the opportunity to apply for Executive
Supplemental Individual Disability Insurance. This voluntary, employee-paid
benefit is available to supplement the Company-provided group long term
disability insurance coverage in order to protect a higher percentage of your
income. Additional information will be mailed to your home in October from Unum.



•
You will be eligible for three (3) weeks of vacation as an exception to our
policy, which does not include the holiday shut down period in December.



•
We will provide you with a dual trigger Change of Control Agreement. A draft
will be provided for your review; this Agreement will be consistent with the
current form of Agreement being utilized for other senior executive officers.



This offer is subject to all the standard terms and conditions of employment
required by Kaman Corporation of its employees, including management’s periodic
evaluation of your job performance, and is further contingent upon the
following:


•
Your agreement to and execution of the enclosed standard employment document;



•
Your satisfactory completion of a physical by a Kaman appointed physician or
medical provider, including your satisfactory completion of a pre-employment
NIDA-5 drug test;



•
Your successful completion of a background investigation, Confidentiality
agreement, Code of Conduct agreement and reference checks;






--------------------------------------------------------------------------------







•
Verification of your right to work in the United States, as demonstrated by your
completion of an I-9 Form and submission of acceptable documentation; and



•
Other documentation as may be required by the various employment-related plans
and policies.





Neither your employment, nor any communication in connection with it, nor any
Kaman benefits for which you become eligible is intended by Kaman Corporation to
create an employment contract other than an “at will” employment relationship.
This means that both Kaman Corporation and you have the right to terminate the
employment relationship, without recourse or liability, at any time with or
without cause and with or without notice.


If this is acceptable to you, Rick, please date and sign one copy of this letter
and the enclosed documents and return to Greg Troy, Senior Vice President Human
Resources and Chief Human Resources Officer at your earliest convenience. Upon
your acceptance of this offer, Greg will be in contact with you to establish the
date of your pre-employment physical examination, including a comprehensive drug
test, and other documentation that may be required by employment policies.


I am excited by the prospect of your joining our senior executive team. There
are many challenges ahead of us, and I look forward to meeting them with you.






Sincerely,


/s/ Neal J. Keating


Neal J. Keating
Chairman, President & Chief Executive Officer


Enclosures


Accepted and Agreed
This __24th___ day of _September_, 2017




/s/ Richard R. Barnhart______
Richard R. Barnhart




cc: Gregory T. Troy, Senior Vice President & Chief Human Resources Officer





